Citation Nr: 1821443	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia, and St. Petersburg, Florida.  Original jurisdiction currently resides with the RO in St. Petersburg. 

In September 2015, the Veteran testified at a Board hearing held at the RO.  A transcript of the proceeding is included in the claims file.

In December 2015, the Board remanded the issue of entitlement to service connection for sleep apnea for additional evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015, the Board remanded the issue of entitlement to service connection for sleep apnea to obtain a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  In forming his or her opinion, the VA examiner was directed to specifically consider and address the lay statements of record regarding the onset of the Veteran's sleep apnea. 

In January 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in service.  She elaborated that after a thorough review of the record and consideration of the lay statements, it was not likely that the Veteran's sleep apnea began, was caused by, or otherwise related to active service.  She acknowledged that the Veteran had weight problems during active service, but indicated he did not have a sleep study while he was in service.  Based on the forgoing, the Board finds that a remand is necessary to obtain an addendum medical opinion regarding the etiology of the Veteran's sleep apnea.  The examiner's sole rationale for her opinion was that the Veteran did not have a sleep study while he was in active service.  The examiner was directed to consider the Veteran's lay statements and the buddy statements of record. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to a VA examiner other than the examiner who provided the January 2016 VA opinion.  The claims folder must be made available to the examiner.  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The examiner should then provide an addendum opinion, responding to the following question:

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner must specifically consider and address the statements of the Veteran, the Veteran's ex-wife, and J.C. regarding the onset of his symptoms in service.

A complete rationale must be provided for any opinion offered.
2. Finally, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




